Nos. 04-01-00740-CR & 04-01-00741-CR
Andrew Joseph KOELZER,
Appellant
v.
STATE of Texas,
Appellee
From the 186th District Court, Bexar County, Texas
Trial Court Nos. 2000-CR-4403 & 2000-CR-4404
Honorable Sam Katz, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López , Justice
		Paul Green, Justice
Delivered and Filed:	July 24, 2002
DISMISSED FOR LACK OF JURISDICTION
	Andrew Joseph Koelzer pled no contest to the offense of murder and aggravated assault with
a deadly weapon and was sentenced in accordance with the terms of his plea-bargain agreement.
Koelzer filed a general notice of appeal.  However, a general notice of appeal is insufficient to invoke
the jurisdiction of this court.  See White v. State, 61 S.W.3d 424, 429 (Tex. Crim. App. 2001).  To
invoke the court's jurisdiction over this appeal, Rule 25.2(b)(3) requires that the notice of appeal
specify that the appeal is from a jurisdictional defect, specify that the substance of the appeal was
raised by written motion and ruled on before trial, or state that the trial court granted permission to
appeal.  See Tex. R. App. P. 25.2(b)(3).  Because Koelzer's notice of appeal does not meet any of
the requirements of Rule 25.2(b)(3), our jurisdiction has not been properly invoked.  See White, 61
S.W.3d at 429.  We therefore dismiss this appeal for lack of jurisdiction.
							PER CURIAM
Do Not Publish